Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Peter Rashid on 07/18/2022.
	The application has been amended as follows:
	Claim 23 is amended to:
	23. A method for producing a blank for the production of a cutting tool in which a green body extending in the direction of an extrusion axis is produced from extrusion material by means of an extruder that has an extrusion channel extending along the extrusion axis, wherein the extrusion channel, together with a first movable mold element and a second movable mold element, form an adjustable die of the extruder, the method comprising: moving the first movable mold element relative to the extrusion channel and within said extrusion channel during the extrusion of the green body, wherein the first movable mold element is moved during the extrusion of the green body so that, as a result, the extruded green body has a first functional segment and a second functional segment following in the direction of the extrusion axis, wherein the first functional segment and the second functional segment have different geometries that are formed by the adjustable die, wherein the first movable mold element is moved in an orthogonal direction to the extrusion axis during the extrusion of the green body; and moving the second movable mold element along the extrusion axis of the extrusion channel during the extrusion of the green body, wherein the green body is produced from two different extrusion materials, wherein the extruder has a slide control movable between two positions, wherein the slide control releases one of two extrusion material feed devices toward the extrusion channel depending on the position, and wherein the slide control is moved between the two positions during the extrusion of the green body.  
	Claim 24 is cancelled.
Allowable Subject Matter
Claims 1-3, 5, 7-8, 10-11, 13-19 and 21-25 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed incorporating the previously indicated allowable subject matter into the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725